DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
CONTINUING DATA
This application is a CON of 14/949,812 11/23/2015 PAT 10555959
14/949,812 is a CON of 13/260,553 09/26/2011 ABN
13/260,553 is a 371 of PCT/US10/28725 03/25/2010
PCT/US10/28725 has PRO 61/293,200 01/07/2010
PCT/US10/28725 has PRO 61/244,735 09/22/2009
PCT/US10/28725 has PRO 61/220,151 06/24/2009
PCT/US10/28725 has PRO 61/180,346 05/21/2009
PCT/US10/28725 has PRO 61/180,098 05/20/2009
PCT/US10/28725 has PRO 61/163,371 03/25/2009

Claims 20-30 and 32-34 are pending.
Applicant’s amendment is sufficient to overcome the rejection of claims 21-22, 26, 28, 30, and 32-34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
The limitations of claim 31 were incorporated into claim 20.  Any rejection which did not include claim 31 in the previous office action is withdrawn.
The following rejection of record is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 20-30 and 32-34 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Desplats (Neurobiology of Disease 27 (2007) 265-277, cited on IDS), as evidenced by Dunbar (Behavioral and Cognitive Neuroscience Reviews, Volume 5 Number 2, June 2006).
Desplats teaches that Huntington’s disease subjects are deficient in GM1, GD3, GD2, GD1b, GT1b, and GQ1b.  See page 273, Table 5.  GM1 content is reduced in R6/1 transgenic mice (page 271, left column).  GM1 treatment is beneficial in rodent models of HD, and restoration of glycosphingolipid balance may be a therapeutic target for HD (page 275, last two paragraphs). GM1 contains an alpha-hydroxylated fatty acid moiety. GM1 is synonymous with GM1a.
Dunbar, cited by Desplats for the teaching of GM1 treatment in rodent models, teaches that administration was parenteral.  (page 67, right column).

Response to Arguments
Applicant argues that Desplats and Dunbar are merely speculative, and that the mouse model does not mimic the severe neurodegenerative changes observed in humans.  This argument is not persuasive because Desplats explicitly suggests restoration of glycosphingolipid balance as an alternative therapeutic target for HD.  See page 11, last paragraph.  Disrupted ganglioside levels are found in human HD subjects, not only mice (see abstract).  The claims require administering a ganglioside or ganglioside analog to a subject having a disorder associated with a deficiency of a ganglioside having the same saccharide moiety.  Desplats teaches that (a) HD subjects are deficient in certain gangliosides and (b) that restoration of glycosphingolipid balance is a therapeutic target for HD.  Ganglioside treatment includes exogenously applied GM1 (page 11, second to last paragraph).  For these reasons, the rejection is maintained.
	
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/Primary Examiner, Art Unit 1623